In re Seaberry, Charles L.; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fifth Circuit, No. 87-CA-0897; Parish of Jefferson, 24th Judicial District Court, Div. “I”, No. 314-630.
Prior report: La.App., 534 So.2d 986.
Granted. The ruling of the appeals court of January 6, 1989 is set aside as being a substantial change to a definitive judgment. The stay order issued by the trial judge is set aside. Judgment of the court of appeal on November 16, 1988 is definitive.